Examiner’s Comments

Status of Claims

Applicant’s amendments and remarks in the reply filed 2/3/22 have been acknowledged and entered.  Claims 1-3, 5-20, 22-24, and 26 are pending. Claims 4, 21, and 25 are canceled; claim 26 has been added by this amendment. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with David Kagan on 2/9/2022.
The application has been amended as follows:  
In claim 1 at line 4, please delete the following:
--, and wherein the flexible and/or resizable enclosure is mounted onto the housing over the egress--.
	In claim 1 at line 9, after the phrase “a flexible and/or resizable enclosure coupled to the sealed chamber”, please insert the following:
		-- and mounted onto the housing over the egress--.

Allowed Claims
Claims 1-3, 5-20, 22-24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest a system having all the features of the pending claims.  The closest prior art of record is that of Kosai, who teaches a system for treating a microelectronic substrate comprising: a sealed chamber (Fig. 2, element 20); a chuck comprising a substrate holding portion (element 30) in the sealed chamber, wherein the microelectronic substrate is positioned on the substrate holding portion during a process treatment; a flexible and/or resizable enclosure coupled to the sealed chamber, said enclosure comprising a flexible bellows (Figs. 1, 4, 5, element 47) coupled to a moveable and positionable support member (see Fig. 5, structure above bellows and to the left of element 45) in a manner such that actuation of the flexible bellows moves the moveable and positionable support member [0071]; a moveable and positionable nozzle assembly (elements 45, 45a) coupled to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714